UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

JUN 2 7 2002
Dr. Anthony E. Sims
Director of Special Education
Specialized Support Programs
Illinois State Board of Education
100 N First Street, Room N243
Springfield, Illinois 62777-0001
Dear Dr. Sims:
a letter to Senator Peter G. Fitzgerald, in which she raised issues
regarding the Illinois State Board of Education's (ISBE's) response to a complaint that she had
filed regarding extended school year services for her child. Senator Fitzgerald forwarded that :
letter to Assistant Secretary Rebecca O. Campoverde, Office of Legislation and Congressional
Affairs, and asked that the Department of Education respond directly to
He r letter
has been referred to the Office of Special Education Programs for a response.
In reviewing documentation relevant to
letter, we reviewed a letter dated July 10,
2001 (copy enclosed) from ISBE's Special Education Compliance Division setting forth ISBE's
decision on c o m p l a i n t .
In that letter, ISBE concludes that it was not inconsistent
with the requirements of Part B of the Individuals with Disabilities Education Act (Part B) for
the school district to charge parents a $15 materials fee for students receiving extended school
year services. ISBE's letter indicates that it based its decision on the provisions of 34 CFR
ยง300.26(b)(1), which provides that, "At no cost means that all specially-designed instruction is
provided without charge, but does not preclude incidental fees that are normally charged to
nondisabled students or their parents as a part of the regular education program." ISBE noted
that the district charged a $15 materials fee to nondisabled students attending summer school.
As required by Part B at 34 CFR ยง300.309, if extended school year services are necessary in
order to ensure that a child with a disability receives a free appropriate public education, the
public agency must include such extended school year services in the child's individualized
education program (IEP) and must provide them at no cost to the parents. Although, as provided
at 34 CFR ยง300.26(b)(1), the Part B "at no cost" requirement does not "preclude incidental fees
that are normally charged to nondisabled students or their parents as a part of the regular
education program, " i t would be inconsistent with the requirements of 34 CFR ยง300.309 for a
public agency to charge parents a fee for extended school year services if summer school
services, for which incidental fees are charged, are not a part of the extended school year services
provided to the student.

400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202

Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2 - Dr. Anthony Sims

Please review ISBE's decision and, to the extent that it is not consistent with this letter, please
revise the decision and take appropriate action to ensure that the district corrects any
noncompliance.
If you have any questions regarding this letter, please contact Lawrence Ringer or Cynthia
Bryant of my staff.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs

